DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 The independent claim recites elements of:
a tracking system configured to detect and track an object, the tracking system including one or more of a computer vision system, a radar system, and a LIDAR system; a controller-circuit disposed in a host vehicle and configured to: receive detection signals from the tracking system, process the detection signals, determine, based on the processed detecting signals, whether an object is detected, and in accordance with a determination that an object is detected, output command signals; an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visual indication that is viewable from outside of the host-vehicle, the indicator device configured to: receive the command signals; responsive to the command signals, change its physical orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; and provide the dynamic visual indication.
The most remarkable prior arts are Szczerba et al. (US 8344894), Hicok et al. (US 2019/0265703), Saigusa et al. (US 2019/0369055), and Gassend (US 2019/0018416).
Szczerba et al. is directed to a substantially transparent windscreen head up display of a vehicle includes a display having one of light emitting particles or microstructures over a predefined region of the windscreen permitting luminescent display while permitting vision through the windscreen. A method to alert a drowsy driver condition upon a substantially transparent windscreen head up display includes monitoring a sensor configured to observe an operator of the vehicle, determining the drowsy driver condition based upon the monitoring the sensor, and alerting the drowsy driver condition upon the substantially transparent windscreen head up display based upon the determining the drowsy driver condition. Alerting the drowsy driver condition includes displaying a graphic selected to attract attention of the operator and the substantially transparent windscreen head up display.
Szczerba et al. does not teach elements of:
an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visual indication that is viewable from outside of the host-vehicle, the indicator device configured to: receive the command signals; responsive to the command signals, change its physical orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; and provide the dynamic visual indication.
Hicok et al. is directed to a system and method for an on-demand shuttle, bus, or taxi service able to operate on private and public roads provides situational awareness and confidence displays. The shuttle may include ISO 26262 Level 4 or Level 5 functionality and can vary the route dynamically on-demand, and/or follow a predefined route or virtual rail. The shuttle is able to stop at any predetermined station along the route. The system allows passengers to request rides and interact with the system via a variety of interfaces, including without limitation a mobile device, desktop computer, or kiosks. Each shuttle preferably includes an in-vehicle controller, which preferably is an AI Supercomputer designed and optimized for autonomous vehicle functionality, with computer vision, deep learning, and real time ray tracing accelerators. An AI Dispatcher performs AI simulations to optimize system performance according to operator-specified system parameters.
Hicok et al. does not teach element of:
an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visual indication that is viewable from outside of the host-vehicle, the indicator device configured to: receive the command signals; responsive to the command signals, change its physical orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; and provide the dynamic visual indication.
Saigusa et al. is directed to directed to methods and apparatus for predicting traffic conditions and controlling a host vehicle based on the predicted conditions for travel along a path. The methods and apparatus can perform the following: accessing current path data relevant to a location and speed the host vehicle; detecting data, from a vehicular communications network, from a merging vehicle intending to merge into the path of the host vehicle; detecting data, from the vehicular communications network, of preceding traffic in the path of the host vehicle; determining a speed and location of the merging vehicle from the data transmitted over the vehicle communications network; determining a speed and location of preceding traffic on the path of the host vehicle from the data transmitted over the vehicular communications network; and predicting whether the speed of the preceding traffic or the speed of the merging vehicle will slow down during the merge.
Saigusa et al. does not teach elements of:
an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visual indication that is viewable from outside of the host-vehicle, the indicator device configured to: receive the command signals; responsive to the command signals, change its physical orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; and provide the dynamic visual indication.
Gassend is directed to an example system includes a light detection and ranging (LIDAR) device that scans a field-of-view defined by a pointing direction of the LIDAR device. The system also includes an actuator that adjusts the pointing direction of the LIDAR device. The system also includes one or more sensors that indicate measurements related to motion of a vehicle associated with the LIDAR device. The system also includes a controller that causes the actuator to adjust the pointing direction of the LIDAR device based on at least the motion of the vehicle indicated by the one or more sensors.
Gassend does not teach elements of:
an indicator device adapted to be mounted to the host vehicle and to provide a dynamic visual indication that is viewable from outside of the host-vehicle, the indicator device configured to: receive the command signals; responsive to the command signals, change its physical orientation relative to the host vehicle to track the object so as to maintain a direct line-of-sight with the object; and provide the dynamic visual indication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662